Citation Nr: 0116625	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  01-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date prior to January 4, 
1999 for a rating of 70 percent for service-connected post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO increased the rating for the 
veteran's service-connected PTSD from 50 percent to 70 
percent, effective May 20, 2000.  In a rating decision dated 
in August 2000, the RO assigned an effective date of January 
4, 1999 for the 70 percent rating.  The veteran seeks an 
effective date prior to January 4, 1999.


FINDING OF FACT

PTSD has resulted in severe social and industrial impairment


CONCLUSION OF LAW

The criteria for an effective date, prior to January 4, 1999 
for the 70 percent rating of the veteran's service-connected 
PTSD, have been met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in October 2000 which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided VA examinations and his private medical records were 
considered in ascertaining his entitlement to his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

In July 1994, the veteran requested that his claim for 
service connection for PTSD be reopened.  

The veteran reported for a VA psychiatric examination in May 
1997.  The veteran reported that he was not taking any 
psychiatric medication and had never seen a psychiatrist 
other than for purposes of evaluation.  He stated that he had 
been working at his current job as a telephone and computer 
technician for the past three years.  He reported having 
nightmares once or twice a month, deep depression, isolation, 
withdrawal, avoidance behavior, irritability, and short 
temper.  He stated that he had daily intrusive thoughts about 
Vietnam.  The examiner noted that the veteran's affect was 
appropriate and his mood was euthymic.  He did not appear to 
be anxious nor clinically depressed.  The diagnoses were 
PTSD; alcohol dependency in remission for many years; and 
polysubstance abuse in remission since 1985.  The examiner 
assigned a global assessment of functioning (GAF) score of 60 
and noted that last year at that time the score was 50.  

In a rating decision dated in June 1997, the RO granted 
service connection for PTSD and assigned a 50 percent rating, 
effective July 12, 1994, the date the veteran's claim to 
reopen.  The veteran filed a notice of disagreement in May 
1998.  

The veteran reported for a VA psychiatric examination in 
January 1999.  He reported that he was currently unemployed.  
He stated that he was unable to sleep or think and that 
things kept slipping back and forth in his mind.  He reported 
that he was depressed and that he contemplated suicide in the 
past month.  The examiner noted that the veteran's speech was 
fluent at a normal rate and rhythm.  His mood was mildly 
suspicious, his affect was constricted, his thought process 
was coherent, he was without any signs or symptoms of a 
psychotic process, and he was without any specific ideas, 
intentions, or plans of harming himself or others.  The 
diagnoses were chronic PTSD; depressive disorder; 
polysubstance abuse; and alcohol abuse.  The examiner 
assigned a GAF score of 45 because she concluded that the 
veteran had a serious impairment in social functioning.  
Based upon the veteran's social history, the examiner opined 
that he was unable to maintain gainful employment in the 
competitive market.   

The veteran reported for a VA psychiatric examination in May 
2000.  He reported nightmares once or twice a month, 
insomnia, anhedonia, impaired concentration, reduced energy 
level, feelings of guilt, suicidal thoughts but with no plan, 
irritability, crying spells, hopelessness, worthlessness, and 
a depressed mood.  The examiner noted that the veteran was 
belligerent and hostile at times during the examination.  His 
mood was irritable and his affect blunted and expressed 
within a constricted range.  His speech was fluent but there 
was little spontaneous speech.  No delusions or 
hallucinations were observed during the examination.  The 
diagnoses were chronic PTSD; depression; and polysubstance in 
remission.  The examiner stated that she concurred with the 
opinion of the examiner in the January 1999 report that the 
veteran's social history was such that he was unable to 
maintain gainful employment in the competitive market.  

In a rating decision dated in May 2000, the RO increased the 
veteran's rating for PTSD from 50 percent to 70 percent, 
effective March 20, 2000.  In a rating decision dated in 
August 2000, the RO assigned an effective date of January 4, 
1999 for the 70 percent rating of the veteran's PTSD.  In 
October 2000, the veteran filed a notice of disagreement as 
to this effective date.  He perfected his appeal to the Board 
in December 2000. 


PTSD

When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.  Thus, the Board will lay out both the pre-November 
1996 criteria and the post November 1996 criteria for the 
benefit of comparing the two.  The pre-November 1996 criteria 
and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked  
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 70 percent rating for post-traumatic 
stress disorder.  The prior criteria are more favorable to 
the veteran.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)].  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); also cited in Richard v. Brown, 9 Vet. App. 
266 (1996).  

Analysis

This case may be addressed in two separate manners.  There 
was an ongoing appeal regarding the assignment of an initial 
evaluation of 50 percent for PTSD.  Thereafter a 70 percent 
evaluation was assigned, but not to the date of claim.  The 
case may be viewed as a staged rating case or as an earlier 
effective date case.  Regardless of how the issue is phrased, 
the result is the same.  The Board finds that there has been 
little difference in the degree of the veteran's impairment 
and that a uniform 70 percent evaluation is warranted.

During the January 1999 VA psychiatric examination, the 
veteran reported that he was currently unemployed.  At the 
time of the prior VA psychiatric examination in May 1997, he 
stated that he had been working for the past three years.  
Additionally, the January 1999 examiner assigned a GAF score 
of 45 because she concluded that the veteran had a serious 
impairment in social functioning.  The May 1997 examiner had 
assigned a GAF score of 60.  However, the examiner 
specifically determined that the GAF in the past year had 
been 50.  This has been an ongoing appeal and the examiner's 
opinion may not be ignored.  The fact that the veteran had a 
GAF of 60 on the day of the examination is just one factor to 
be considered.  However, a longitudinal review reflects that 
there was a long period warranting the GAF of 50 and shortly 
after the 1997 examination, a more thorough examination 
resulted in a GAF of 45.   

Compounding the analysis in this case is the lack of evidence 
between the date of claim to reopen and the 1997 VA 
examination.  When we compare the GAF of 50 with the GAF of 
45, we are not convinced that the veteran actually became 
worse on the day that the 1999 VA examination was conducted.  
In reaching this determination, the examiner noted that 
his/her opinion was in part based on the fact that the 
veteran had been unable to hold a job for the prior 3 years.  
The 3-year period predates the date of the 1997 examination 
and is completely consistent with the earlier GAF of 50. 

In sum, the evidence tends to establish that the veteran's 
PTSD is subject to periods of increase and decrease in 
disability.  However, the overall impairment from the date of 
claim to reopen more closely reflects severe impairment.


ORDER

Entitlement to an earlier effective date prior to January 4, 
1999 for a rating of 70 percent for PTSD is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeal

 

